CM/ECF - U.S. District Court for the Northern District of Mississippi        https://ecf.msnd.circ5.dcn/cgi-bin/DktRpt.pl?771347610750863-L_1_0-1


                                                                                                                 CONSENT,ProSeLB

                                                      U.S. District Court
                                      Northern District of Mississippi (Greenville Division)
                                      CIVIL DOCKET FOR CASE #: 4:19-cv-00139-DAS
                                                       Internal Use Only


          Kirkwood v. Herrinton et al                                                  Date Filed: 09/18/2019
          Assigned to: Magistrate Judge David A. Sanders                               Jury Demand: None
          Cause: 42:1983pr Prisoner Civil Rights                                       Nature of Suit: 550 Prisoner: Civil Rights
                                                                                       Jurisdiction: Federal Question
          Plaintiff
          Thurman Kirkwood                                              represented by Thurman Kirkwood
                                                                                       SMCI #2
                                                                                       #102232
                                                                                       PO Box 1419
                                                                                       Leakesville, MS 39451-1419
                                                                                       PRO SE


          V.
          Defendant
          Joe Herrinton
          Superintendent

          Defendant
          Ceasar
          Warden

          Defendant
          Pelicia Hall
          Commissioner




          Date Filed              #       Docket Text
          09/18/2019                   1 PRISONER COMPLAINT challenging conditions of confinement,, filed by
                                         Thurman Kirkwood. (jla)
          09/18/2019                   2 MEMORANDUM IN SUPPORT re 1 Complaint filed by Thurman Kirkwood.
                                         (jla)
          09/18/2019                   3 MOTION to Proceed in forma pauperis by Thurman Kirkwood. (jla)
          09/18/2019                      (Court only) ***Set ProSeLB Case Flag (jla)




1 of 2                                                                                                                     10/16/2019, 10:52 AM
CM/ECF - U.S. District Court for the Northern District of Mississippi   https://ecf.msnd.circ5.dcn/cgi-bin/DktRpt.pl?771347610750863-L_1_0-1



          09/18/2019                  4 NOTICE OF ASSIGNMENT. Case assigned to Judge Brown and Magistrate
                                        Judge Sanders. (jla)
          09/18/2019                  5 ORDER Setting PSP Deadline: PSP Forms due by 10/18/2019.. Signed by
                                        Clerk on 9/18/19. (jla)
          09/18/2019                      (Court only) Staff Note: Copy of Doc 4 , 5 with acknowledgement(s) and Consent
                                          to Magistrate Form mailed to Plaintiff this date to address listed on docket. (jla)
          10/01/2019                  6 ORDER granting 3 Motion for Leave to Proceed in forma pauperis without
                                        assessing payment of initial filing fee. Signed by Magistrate Judge David A.
                                        Sanders on 10/1/19. (jla)
          10/01/2019                      (Court only) Staff Note: Copy of Doc 6 with acknowledgement(s) mailed to
                                          Plaintiff this date to address listed on docket. (jla)
          10/01/2019                      (Court only) Staff Note: Copy of Doc 6 mailed to Premier Supply Links this date
                                          to address listed in order. (jla)
          10/02/2019                  7 ACKNOWLEDGMENT OF RECEIPT re 5 Order Setting PSP Deadline and
                                        NOTICE OF INTENT to Continue Lawsuit (jla)
          10/02/2019                  8 CONSENT to Jurisdiction by US Magistrate Judge by Thurman Kirkwood. Case
                                        reassigned to Magistrate Judge David A. Sanders. (jla) Modified on 10/3/2019
                                        (jwr).
          10/09/2019                  9 ACKNOWLEDGMENT OF RECEIPT re 6 Order on Motion to Proceed in forma
                                        pauperis. (jla)




2 of 2                                                                                                                10/16/2019, 10:52 AM
